BORDEN, J.,
concurring. I agree with and join the majority opinion. I write separately only with regard to *742the defendant’s equal protection claim. In my view, it is not necessary to engage in the inquiry of whether the particular classification at issue has a rational basis1 because the defendant cannot surmount the threshold of equal protection analysis, namely, that he is similarly situated to the person with whom he is to be compared.
It is axiomatic that the equal protection clause applies only where the litigant before the court first establishes that he is similarly situated, with respect to the statutory scheme claimed to violate the clause, to someone else who is treated differently from him under the statutory scheme. Blakeslee Arpaia Chapman, Inc. v. EI Constructors, Inc., 239 Conn. 708, 755, 687 A.2d 506 (1997). If he is so similarly situated, the court must then determine whether the classification effectuated by the statutory scheme survives the applicable level of scrutiny. Id., 755-57.
As the majority opinion makes clear, the defendant seeks to compare himself with those juveniles who are adjudged delinquent based on a finding in the Superior Court for Juvenile Matters that they have committed manslaughter in the first degree. The defendant, however, is not similarly situated, with respect to the juvenile statutes regarding the penal code homicide offenses, to those juveniles.
The appropriate time for this inquiry is not, as the defendant assumes, at the end of the process, when he was acquitted of murder but convicted of manslaughter. The appropriate time is at the beginning of the process because that is when the classification between him and the other juveniles was made. At that time, the state had evidence establishing probable cause that the defendant had committed not only manslaughter, but murder. A juvenile against whom there is sufficient *743evidence for a charge of murder is not, in my view, similarly situated to a juvenile against whom there is only sufficient evidence for a charge of manslaughter. The defendant’s equal protection claim founders, therefore, at this threshold stage.

 By joining the majority opinion, I also agree with and join its rational basis analysis. The purpose of this concurrence is simply to underscore my conclusion that it is not necessary to engage in that analysis.